Citation Nr: 1401886	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for thoracolumbar strain with thoracic facet syndrome.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 


INTRODUCTION

The Veteran served on active duty from March 1989 to August 2010.  He filed an original disability claim under the pre-separation program that was received in May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which awarded service connection and assigned an initial noncompensable rating, effective September 1, 2010.

In an April 2012 rating decision, the RO increased the initial rating to 10 percent, effective September 1, 2010.  In a December 2012 rating decision, the RO increased the initial rating to 20 percent, effective September 1, 2010.

The Veteran was scheduled for a Board hearing in July 2013.  In July 2013, prior to the hearing, the Veteran withdrew his hearing request.


FINDING OF FACT

Since the grant of service connection, the Veteran's thoracolumbar strain has manifested with pain and forward flexion to no less 10 degrees, including upon repetitive motion; without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or objective evidence of neurological abnormality.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating for thoracolumbar strain with thoracic facet syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding medical treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2010, October 2012, and May 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696; see also Dingess/Hartman, 19 Vet. App. at 486.

Analysis

The Veteran seeks an initial rating in excess of 20 percent for thoracolumbar strain with thoracic facet syndrome.  He asserts that a 20 percent rating does not adequately contemplate the severity of his current thoracolumbar spine disability.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating, the next highest rating, is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Consideration of any associated neurologic abnormalities in the lower extremities is inherent in the evaluation of the claim on appeal for an increased rating for a lumbar spine disability.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Treatment records from Falcon Physical Therapy; dated from March 2010 to October 2010, show forward flexion of the thoracolumbar spine to 20 degrees.  There is no evidence of ankylosis.

A June 2010 VA examination report shows forward flexion of the thoracolumbar spine to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees.  The examiner reported there was no evidence of pain on range of motion.  On repetition, there was no additional functional limitation, functional loss, or limitation of motion.  The Veteran reported severe flare-ups occurred 4 to 6 times a year.  The examiner also noted there were no neurologic symptoms of the lower extremities and no bowel or bladder dysfunction.

An October 2012 VA examination report shows forward flexion to 55 degrees, extension to 20 degrees, and bilateral flexion and rotation to 20 degrees.  The examiner reported there was no objective evidence of pain on range of motion.  There was, however additional functional limitation/functional loss due to less movement than normal.  It was also noted that the Veteran is limited to a sedentary level of physical activity.  On reflex examination, the ankle reflexes were absent and the knees were hypoactive; however, the examiner stated that there was no radiculopathy or nerve root involvement.  There also was no bowel or bladder dysfunction and no IVDS.  

A May 2013 VA examination report shows forward flexion to 10 degrees and extension to 10 degrees.  The examiner reported objective evidence of pain at the end ranges of motion.  Ankylosis was not present.  There was no additional limitation of range of motion on repetition.  There was, however, additional functional limitation/functional loss due to pain on movement; less movement than normal; and interference with sitting, standing, and/or weight-bearing.  The Veteran reported flare-ups throughout the year.  The neurologic examination was normal and the examiner noted there were no signs or symptoms due to radiculopathy and bowel or bladder dysfunction.

The Veteran's thoracolumbar spine strain is currently rated at 20 percent under DC 5237.  To merit a disability rating of 40 percent, the next highest possible rating, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

The treatment records from Falcon Physical Therapy and the June 2013 VA examination report clearly show that the Veteran's forward flexion satisfies the criteria for a 40 percent rating.  This evidence shows lumbar forward flexion to no greater than 20 degrees.

The July 2010 and October 2012 VA examination reports show forward flexion of the thoracolumbar spine to no less than 55 degrees.  This evidence meets the criteria for a 20 percent rating.  However, in contemplation of the Veteran's severe flare-ups, and additional functional impairment noted in these examination reports, a higher rating of 40 percent is warranted.  This 40 percent rating adequately contemplates any functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  No neurological abnormalities associated with the service-connected thoracolumbar strain with thoracic facet syndrome have been shown by the evidence, thus separate ratings for neurologic manifestations are not warranted.

To merit a disability rating of 50 percent, the next highest possible rating, requires evidence of unfavorable ankylosis of the thoracolumbar spine.  Alternately, a showing of IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine, or, physician-prescribed bed rest for a period of at least 6 weeks during a 12-month period due to IVDS.  The criteria for a rating in excess of 40 percent are not met.

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however a higher rating is not warranted for any portion of the time period under consideration. 

Extraschedular Ratings and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Neither the first nor second Thun element is satisfied here.  The service-connected thoracolumbar strain with thoracic facet syndrome is primarily productive of pain, limited motion, and functional impairment.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion or ankylosis, as well as incapacitating episodes due to IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243. 

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the ways in which the rating schedule contemplates the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's service-connected thoracolumbar strain with thoracic facet syndrome.  In short, there is nothing exceptional or unusual about this disorder because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.
The Board also considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is currently employed, the question of entitlement to a TDIU is not raised. 


ORDER

An initial 40 percent rating for thoracolumbar strain with thoracic facet syndrome is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


